United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1872
Issued: February 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 22, 2016 appellant, through counsel, filed a timely appeal from a June 7,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 28, 2015 appellant then a 47-year-old-mail handler, filed an occupational disease
claim (Form CA-2) alleging that she developed right arm, hand, shoulder, and upper back pain
and numbness as a result of repeatedly bending, reaching, pushing, and pulling 450-pound over
the road containers (OTR) while in the performance of duty. She first became aware of her
condition on March 23, 2015 and realized it was causally related to her employment on
May 28, 2015. Appellant did not immediately stop work.
Appellant submitted a work status report from Dr. Mathew Voltz, an osteopath, on
May 13, 2015, who diagnosed joint shoulder pain, neck pain, and radiculopathy and advised that
she could not work. Dr. Voltz noted that he was unsure that her condition was work related.
Appellant was treated by Dr. Mark Eskander, a Board-certified orthopedist, on May 28,
2015 for cervical neck pain and numbness radiating into her right hand. Appellant reported a
gradual onset of pain on March 23, 2015 due to overuse at work. She indicated that her work
duties included pushing metal containers which caused her arm and neck pain to flare up.
Dr. Eskander noted findings of tenderness and spasm to paraspinals, decrease sensation to light
touch on the right at C7 and positive Spurling’s sign. He noted a magnetic resonance imaging
(MRI) scan of the cervical spine revealed disc osteophyte protrusion lateralized to the right, mild
left neural foraminal narrowing at C6-7, and broad-based disc osteophyte protrusion with neural
foraminal narrowing at C4-5 and C5-6. Dr. Eskander diagnosed cervical spondylosis and
cervical disc displacement. He recommended conservative care.
By letter dated June 10, 2015, OWCP advised appellant of the type of evidence needed to
establish her claim, particularly requesting that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific employment factors.
Appellant responded to OWCP’s development questionnaire and noted that she worked
as a mail handler and, in an eight-hour day, hooked 40 to 50 OTR containers and 60 to 70
all-purpose containers. She sometimes towed the containers off a truck and through the building.
Appellant did not participate in sports.
Appellant submitted a work status report from Dr. Voltz dated April 29, 2015, who
diagnosed joint, shoulder, and neck pain and radiculopathy. Dr. Voltz noted that she was
disabled from work.
On June 19, 2015 Dr. Eskander treated appellant for radiating neck pain, which began on
March 23, 2015. Appellant did not cite a specific work injury, but noted that she performed
repetitive lifting, moving, and pushing metal carts which weighed 400 pounds. She advised that
her condition was not due to any specific injury, but it was caused by overuse at work.
Dr. Eskander noted findings of weakness in the right tricep and cervical spine compression
leading to radiculopathy. He diagnosed cervical myopathy stemming from overuse with lifting
and pushing heavy carts at work. Dr. Eskander recommended nerve blocks.

2

In a July 20, 2015 decision, OWCP denied appellant’s claim, finding that she failed to
establish that she developed a medical condition causally related to factors of her federal
employment.
On March 9, 2016 counsel requested reconsideration. Appellant submitted a cervical
spine MRI scan dated May 14, 2015, which revealed disc osteophyte protrusion at C6-7 with
neural foraminal narrowing, broad-based disc osteophyte protrusion at C4-5 and C5-6, and
bilateral mild neural foraminal narrowing. An electromyogram dated June 25, 2015 revealed
acute moderate-to-severe right C6 radiculopathy and mild bilateral median nerve entrapment
neuropathy across the carpal tunnels.
Appellant was treated by Dr. Voltz on April 29 and May 13, 2015, for constant right
shoulder pain with a sudden onset without injury two weeks prior. Dr. Voltz noted findings of
restricted range of motion of the right shoulder, intact sensation, and reflexes in the upper
extremities. He diagnosed right shoulder joint pain, right neck pain and radiculopathy.
Dr. Voltz noted that appellant’s subjective history and examination were consistent with neck
pain secondary to degenerative disc disease and degenerative joint disease.
Appellant saw Dr. Selina Y. Xing, a Board-certified physiatrist, on July 1 and August 14,
2015, for fluoroscopic guided C6 selective nerve root blocks. In June 25 to August 18, 2015
reports, Dr. Xing noted seeing appellant for pain management for neck, right shoulder, and arm
pain. Appellant reported working in a position that involved repetitive heavy lifting, reaching,
and moving 400-pound containers, and loading and unloading trucks. She believed that her pain
was work related because she performed manual labor when processing mail, and placing into
and taking it out of mail trucks. Dr. Xing noted findings of tenderness in upper medial right
shoulder blade and trapezius, limited range of motion of the cervical spine, and decreased
sensation to light touch at C6-7. She diagnosed brachial neuritis, carpal tunnel syndrome, spinal
stenosis of the cervical region, spasm of muscle, and disturbance of skin sensation. Dr. Xing
recommended a hand splint at night and sedentary duty.
Appellant continued treatment with Dr. Eskander. On July 9 and August 20, 2015
Dr. Eskander noted her status and diagnosed cervical spondylosis, cervical disc displacement,
carpal tunnel syndrome, and cervical radiculopathy. He noted decreased sensation at C7 and
positive Spurling’s sign.
Dr. Eskander diagnosed cervical disc displacement, cervical
spondylosis, and cervical spine radiculopathy. He advised conservative treatment failed and on
August 24, 2015 performed a C5 to C7 anterior cervical discectomy and fusion and diagnosed
cervical stenosis at C5 to C7. In reports dated October 2, 2015 and January 7, 2016,
Dr. Eskander noted that appellant was status post cervical fusion surgery and reported improved
pain without radiation, numbness, or tingling in the arms. He diagnosed intervertebral disc
displacement of the lumbar region, cervical disc displacement, and cervical spondylosis.
Dr. Eskander returned appellant to work full-time light duty.
In a report dated April 1, 2016, Dr. Eskander noted a history of appellant’s cervical
symptoms which she reported began gradually on March 23, 2015 due to overuse at work. He
reviewed her work duties noting that she began working as a mail handler in 2000 loading and
unloading packages from skids and conveyor belts and pulling and moving OTR containers.
Dr. Eskander opined that it was very reasonable given appellant’s job description that

3

degenerative changes could have worsened and caused cervical radiculopathy from stenosis and
carpal tunnel syndrome. He noted that appellant’s condition improved with nerve block
injections and surgery. Dr. Eskander opined that she had degenerative changes that were related
to her work duties and became worse with overuse at work and were a significant factor in the
development of her cervical condition. He noted that his opinion was given to a reasonable
degree of medical certainty, but for the work overuse injuries appellant would not have had these
particular problems with cervical radiculopathy and anterior cervical discectomy and fusion.
Appellant also submitted physical therapy notes.
In a decision dated June 7, 2016, OWCP denied modification of the decision dated
July 20, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, the employees must submit sufficient evidence to establish
that she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged. Appellant must also establish that such event, incident or exposure caused
an injury.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
4

S.P., 59 ECAB 184, 188 (2007).

5

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

6

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS
It is undisputed that appellant’s duties as a mail handler included repeatedly bending and
reaching between OTR containers, pulling and moving OTR containers, loading and unloading
packages from skids and conveyor belts for eight hours a day, five to six days a week. However,
appellant has not submitted sufficient medical evidence to establish that her diagnosed medical
conditions are causally related to specific employment factors or conditions.
Appellant submitted reports from Dr. Eskander dated October 2, 2015 and April 1, 2016
who noted that her work duties included loading and unloading packages from skids and
conveyor belts and pulling and moving OTR containers. Dr. Eskander opined to a reasonable
degree of medical certainty that it was very reasonable given appellant’s job description that
degenerative changes could have worsened and caused cervical radiculopathy from stenosis and
carpal tunnel syndrome. He opined that she had degenerative changes, which worsened due to
overuse at work and were a significant factor in the development of her condition. Dr. Eskander
noted, but for the work overuse injuries, appellant would not have had these particular problems
with cervical radiculopathy and anterior cervical discectomy and fusion. The Board finds that,
although he supported causal relationship, he did not provide medical rationale explaining the
basis of his opinion regarding the causal relationship between her cervical condition and the
factors of employment.7 Dr. Eskander did not explain the process by which loading and
unloading packages from skids and conveyor belts or taking sacks off the conveyor would cause
the diagnosed condition and why such condition would not be due to any nonwork factors such
as age-related degenerative changes.8 Therefore, this report is insufficient to meet appellant’s
burden of proof.
Other reports from Dr. Eskander dated May 28, 2015 to January 7, 2016 diagnosed
cervical spondylosis, cervical disc displacement, carpal tunnel syndrome, and cervical
radiculopathy. Appellant reported that her cervical pain began on March 23, 2015 and was not
due to any specific injury, but it was just a gradual onset due to performing repetitive lifting,
moving, and pushing metal carts. However, Dr. Eskander appears to be repeating the history of
injury given by her instead of providing his own opinion on causal relationship. He did not
provide a rationalized opinion regarding the causal relationship between appellant’s condition
and the factors of employment believed to have caused or contributed to such condition.9
Reports from Dr. Xing dated June 25 to August 18, 2015 noted appellant’s treatment of
nerve blocks for neck, right shoulder, and right arm pain. Appellant reported performing
repetitive duties at work including heavy lifting, reaching, moving OTR containers, processing
mail, and loading and unloading trucks and she believed that her pain was related to these work
duties. Dr. Xing diagnosed brachia neuritis, carpal tunnel syndrome, spinal stenosis of the
7

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
8

Id.

9

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

5

cervical region, spasm of muscle, and disturbance of skin sensation. Regarding causal
relationship, her reports also appear to merely repeat the history of injury as reported by
appellant without providing her own opinion regarding whether her condition was work related.
To the extent that Dr. Xing is providing her own opinion, she failed to provide a rationalized
opinion regarding the causal relationship between appellant’s cervical condition the factors of
employment believed to have caused or contributed to such condition.10 Therefore, these reports
are insufficient to meet appellant’s burden of proof.
Appellant was also treated by Dr. Voltz on April 29 and May 13, 2015, for a sudden
onset of right shoulder pain without injury. Dr. Voltz diagnosed right joint pain in the shoulder,
right neck pain, and radiculopathy. He noted that appellant’s subjective history and physical
examination were consistent with neck pain secondary to degenerative disc disease and
degenerative joint disease. However, Dr. Voltz’ notes fail to provide a history of injury11 or
offer a rationalized opinion addressing how specific work activities caused or contributed to a
Rather, he mostly attributes appellant’s condition to
diagnosed medical condition.12
degenerative changes.
The remainder of the medical evidence is of limited probative value as it does not provide
an opinion on the causal relationship between appellant’s job and her diagnosed cervical
condition.13 Appellant also submitted physical therapy notes. The Board has held that records
signed by a physical therapist are not considered medical evidence as physical therapists are not
a physician under FECA.14
On appeal, appellant through counsel disagrees with OWCP’s decision denying her claim
for compensation and noted that she submitted sufficient evidence to establish her claim. As
noted above, the medical evidence does not establish that her diagnosed conditions are causally
related to her employment. Reports from appellant’s physician’s failed to provide sufficient
medical rationale explaining how her injuries are causally related to particular employment
factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See Jimmie H. Duckett, id.

11

Frank Luis Rembisz, 52 ECAB 147 (2000).

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
13

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
14

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
occupational disease causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

